Title: To John Adams from Timothy Pickering, 24 August 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Augt. 24. 1797.

I have to-day received from Genl. Kosciusko the inclosed letter, accompanied with two packets understood to be from Sir John Sinclair (President of the English Board of Agriculture) and containing, one a diploma for you as a member of the Society—the other some pamphlets of the proceedings of the board. With one of the packets was tied up a letter which I also inclose. The packets I imagine you would choose to have left here, to await your return. The diploma-packet is in a form which forbids a transmission by post.
I have just received a letter from Colo. Humphreys, dated at Lisbon the first of July, in which he says a letter from Mr. Barlow, dated the 23d. of May, informs that Peace had been concluded with Tunis, “as Mr. Barlow was confidently informed by Mr. Famin.” Mr. Famin was the agent appointed by Mr. Barlow for the purpose of conducting the negociation.
The increase of the number of sick with the yellow fever has induced the Treasury Department to remove to Gray’s ferry on Schuylkill. The Secretary of War proposes to remove his family this week into the country—and the office, if circumstances should require it. I shall also remove with my family & office in a few days, if there should not be a change for the better.
I am with great respect, / Sir, your most obt. servt.
Timothy Pickering